O’DUNNE, J.
This was a petition to strike out of the report of the Grand Jury matters improperly reflecting on petitioners— and where Grand Jury found no presentments.
The procedure was new to me. After full argument by learned counsel representing petitioners I struck out those paragraphs 1 then thought proper to strike, as containing reflections and criticisms, and I refused to strike out certain other paragraphs as, in my judgment (at that time), not being open to the objection urged — and at the same time I struck from the public records certain paragraphs of petitioners’ petition as being open to the same objection of which they were complaining.
*586Petitioners appealed to the Court of Appeals, complaining of the refusal of this Court to strike out the remaining paragraphs. The Court of Appeals has affirmed the propriety of contention of petitioners, and reversed the order of this Court, and remanded the ease to the end that the entire report of the said Grand Jury (on the subject matter of the Clifton High School) be stricken out, as beyond the province of the Grand Jury; and this Court having since read the opinion of the Court of Appeals (Daily Record, April 5, 1927), and desiring hereby to pass an order in conformity therewith:
It is this 8th day of April, 1927, ordered by the Criminal Court of Baltimore that the entire portion of the report of the Grand Jury for the May Term, 1926, dealing with the Clifton High School Matter, and the report of the Committee of Grand Jury on the. same subject, and the whole thereof, be and the same is hereby stricken from the files of this Court.
And be it further ordered by this Court, on its own motion, and to further carry into effect the spirit of the decision of the Court of Appeals in said cause, that the written opinion of this Court, filed in said cause Nov. 15, 1926, be and the same is hereby also stricken from the files of said Court.
Done this 8th day of April, 1927.